Citation Nr: 0521317	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  04-00 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active service from January 1959 to 
August 1992.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 2003 
rating decision of the Columbia, South Carolina Regional 
Office (RO) that granted service connection for major 
depressive disorder, evaluated as 10 percent disabling.  The 
appellant expressed dissatisfaction with the amount of the 
initial award and has perfected a timely appeal to the Board.

The veteran was afforded a videoconference hearing in May 
2005 before the undersigned Member of the Board.  The 
transcript is of record.

The Board notes that in a letter to his Congressperson dated 
in February 2005, the veteran appears to indicate a desire to 
seek increased ratings for low back, left leg, left arm and 
foot disabilities.  This matter is referred to the RO for 
clarification and appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that symptoms associated with his 
service-connected psychiatric disability have worsened and 
that a higher disability rating is warranted.  His testimony 
at the May 2005 hearing portrayed a more severe disability 
picture than was indicated on most recent VA examination in 
May 2003.  In statement dated in May 2005, the veteran's VA 
mental health therapist attested to regular follow-up for 
therapy and medication monitoring and management for 
psychiatric symptoms.  The veteran is entitled to a new VA 
examination when, as here, there is evidence that the 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).

The veteran also testified that he receives bi-monthly VA 
outpatient psychiatric treatment at the Dorn VA Medical 
Center in Columbia, South Carolina.  The record contains VA 
outpatient clinic notes dating through August 2003.  As VA 
has notice of the existence of additional VA records, they 
must be retrieved and associated with the other evidence 
already on file. See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
records subsequent to August 2003 should be secured.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Outpatient clinical records dating 
from September 2003 pertaining to 
treatment for psychiatric disability 
should be obtained from the Columbia, 
South Carolina VA Medical Center.  

2.  The veteran should be scheduled for a 
VA psychiatric examination, to include an 
opinion concerning the current severity 
of his service-connected major depressive 
disorder.  The claims file and a copy of 
this remand must be made available to the 
physician designated to examine the 
veteran, and the examiner should note 
such review.  

The examiner should note any impairments 
in the areas of: work, school, family 
relations, judgment, thinking, and mood.  
The examiner should also report a GAF.

3.  After ensuring that the development 
is complete, and that the examination 
report contains the requested 
information, readjudicate the issue of 
an entitlement to an initial evaluation 
in excess of 10 percent for major 
depressive disorder.  If the benefit 
sought remains denied, issue a 
supplemental statement of the case.  
The case should then be returned to the 
Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


